Citation Nr: 1302630	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to January 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By these rating actions, the RO denied service connection for right and left ear hearing loss, bilateral foot (originally claimed as feet problems) and low back disabilities, respectively. The Veteran appealed these rating actions to the Board.  

The Board notes that after issuance of an October 2009 Statement of the Case, wherein the RO addressed, in part, the issue of entitlement to service connection for a low back disability, additional VA treatment records, dated from January to October 2009, were added to the record.  Inasmuch as these records show continued treatment for low back pain; they are duplicative of the evidence previously of record.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2012).  A remand on this issue is necessary for reasons that are outlined in the Remand portion of the decision below.  

In addition, after issuance of a November 2009 Supplemental Statement of the Case, wherein the RO addressed the issue of entitlement to service connection for bilateral hearing loss disability, the Board received a November 2012 report, prepared by A. M. G., M. D., MPH.  In that report, Dr. A. M. G. discussed the etiology of the Veteran's right and left hearing loss disabilities.  As the Board is granting the full benefit of service connection for right and left ear hearing loss disabilities in the decision below, there is no prejudice to the Veteran in deciding these claims without a remand to have the RO initially consider this evidence in the first instance.  Id; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the Board observes that a November 2012 Informal Hearing Presentation reflects that the Veteran's representative only addressed the issues of entitlement to service connection for right and left hearing loss disabilities (previously claimed as "bilateral hearing loss").  As noted previously herein, the Veteran timely appealed the issues of entitlement to service connection for bilateral foot and low back disabilities to the Board.  Inasmuch as the RO properly certified these issues to the Board for appellate consideration on VA Form 8, Certification of Appeal, dated in December 2009, the Board finds no prejudice to the Veteran in proceeding with appellate review of all three (3) service connection issues listed on the title page in its decision below.  

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right and left ear hearing loss disabilities were noted at a May 1968 enlistment examination; thus, the presumption of soundness does not attach with respect to either ear. 

2.  The Veteran's preexisting right and left ear hearing loss disabilities were permanently aggravated by acoustic trauma during military service. 

3.  The preponderance of the competent and probative evidence of record does not show that the Veteran currently has a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted with regard to right and left ear hearing loss disabilities.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003). 

2.  Pre-existing right ear hearing loss disability was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2012). 

3.  Pre-existing left ear hearing loss disability was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2012). 

4.  A bilateral foot disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362   (2001); see 38 U.S.C.A. § 5103A(a)(2)  (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

With regard to the claims for service connection for right and left ear hearing loss and bilateral foot disabilities, by April and November 2008 letters to the Veteran, the RO specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to these claims. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited letters, notice was provided prior to the appealed September 2008 and March 2009 rating actions.  Id.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letters, the RO informed the Veteran of the Dingess elements with respect to the claims for service connection for right and left ear hearing loss and bilateral foot disabilities. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the above-cited service connection claims.  The Veteran's service treatment records (STRs) and post-service private and VA treatment and examination reports have been associated with the claims file.  In September 2008, VA examined the Veteran to determine the etiology of his right and left ear hearing loss disabilities.  A copy of the September 2008 VA examination report is of record.  Concerning the claim for service connection for a bilateral foot disability, there is no competent medical evidence that the Veteran has been diagnosed as having this disorder.  By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, a VA examination and medical opinion is also not necessary for the claim for service connection for a bilateral foot disability. 

Overall, the Board finds that remanding the case for the procurement of medical opinion with respect to the above-cited claim would serve no useful purpose and would only result in further delay with no benefit to the Veteran.  See Bernard v. Brown, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board is aware that the record makes reference to benefits received from the Social Security Administration (SSA).  It does not appear that VA has attempted to obtain records associated with any SSA claim.  A remand to request these records prior to appellate review of the claims for service connection for right and left ear hearing loss and bilateral foot disabilities is not required because the Veteran has not claimed (nor does the record suggest) that medical records from SSA would be relevant to these claims.  In fact, the record suggests that he is in receipt of SSA benefits for osteoarthritis and a cardiovascular disability.  Hence, VA is not obliged to obtain such records prior to adjudication of these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010). 

The Veteran has been provided the opportunity to meaningfully participate in the adjudication of his claims for service connection for right and left ear hearing loss and bilateral foot disabilities and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191b (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of these claims. 

II. Laws and Regulations

The Veteran seeks service connection for right and left ear hearing loss and bilateral foot disabilities.  

General Criteria

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). Accordingly, 'a lasting worsening of the condition'--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003 (July 16, 2003). 

In certain situations, a veteran's own statements that his current disorder or disease preexisted his active service may serve, even in the absence of verifying clinical evidence, as clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 does not limit the kind of evidence that can be used to rebut the presumption of soundness to medical evidence, and, that 38 C.F.R. § 3.304(b) in fact notes the need to consider the history of pre-service conditions recorded at the time of examination as well as other evidence of record. 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995). 

Presumptive Service Connection

For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, this presumption is rebuttable by probative evidence to the contrary. 

Hearing Loss Criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra  (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)). 

(i) Right and Left Ear Hearing Loss Disabilities

The Veteran contends that his current right and left ear hearing loss disabilities are the result of acoustic trauma while serving as a welder without hearing protection during military service.  The Veteran maintains that he had minimal post-service noise exposure during his 20 year employment as a truck driver.  He has denied having any post-service recreational noise exposure.  (See September 2008 VA audiological examination report). 

As the Veteran's DD 214, as well as his STRs, reflect that his military occupational specialist was a metals processing specialist and that he worked in a hazardous noise area where ear plugs were recommended or mandatory, respectively.  The Board finds that it has little reason to doubt the credibility of the Veteran's assertions of exposure to acoustic trauma.  As such, exposure to acoustic trauma during military service is, therefore, conceded.  38 U.S.C.A. § 1154(a) (West 2002). 

The Veteran's May 1968 enlistment examination report reflects that he entered service with defective hearing in his right and left ears.  As an audiogram at service entrance contained an auditory threshold of 20 at 4000 Hertz in the right ear and 25 and 500 and 1000 Hertz in the left ear, the Veteran had some degree of right and left ear hearing loss at service entrance.  Hensley, supra.  In the Summary and Defects section of the report, the examining physician indicated that the Veteran had "DEFECTIVE HEARING."  He was assigned an H2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  Thus, the presumption of sound condition at service entrance does not attach with respect to the Veteran's right and left ears, and his claims of entitlement to service connection for right and left ear hearing loss disabilities are one for aggravation.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2012).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2012). 

In this case, because the preexisting right and left hearing loss disabilities were noted at entrance into service, the presumption of sound condition of hearing did not attach at service entrance with respect to either ear. See 38 U.S.C.A. § 1111.  As the Veteran's pre-existing right and left ear hearing loss disabilities were noted at the time of entry into service in 1968, service connection may be granted only if it is shown that they were aggravated beyond their natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  

The primary question then is whether the Veteran's preexisting right and left ear hearing loss disabilities are shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

On the question of aggravation, the Board finds that the Veteran's preexisting right and left ear hearing loss disabilities that were noted at entrance into service increased in severity therein.  Audiometric examinations, performed in early and mid-September 1970, show that the Veteran had had right ear hearing loss of more than 26 decibels in at least three frequencies between 500-4000 Hertz.  In addition, the Veteran demonstrated right ear hearing loss of more than 40 decibels at 4000 Hertz in early September and in excess of 40 in all four (4) frequencies between 500-4000 Hertz at audiological evaluations performed in mid-September and late October 1970.  (See audiometric examinations, dated September 8, 1970 and September 14, 1970 and late October 1970).  Thus, the Veteran met VA standards of a right ear hearing loss disability for compensation purposes at these examinations under 38 C.F.R. § 3.385.  The Veteran underwent another auditory examination in early September 1971.  At that time, he exhibited some right ear hearing loss, but he did not have right ear hearing loss for VA compensation purposes.  Id.  Yet, the September 1971 audiological results, when compared to the Veteran's May 1968 service entrance audiological results, are higher in every frequency between 500-2000 Hertz and 4000 Hertz.  (See May 1968 and September 1, 1971 audiological examinations).  The Veteran's left ear showed an increased to 25 decibels at 2000 Hertz at the September 1971 examination.  

An audiological examination performed at service discharge in late November 1972 reflects that the Veteran again exhibited some auditory threshold shift in his right ear.  While he did not have a right ear hearing loss disability for VA compensation purposes at discharge, results from the 1972 examination were higher at 1000 and 2000 Hertz, when compared to those recorded at service entrance in May 1968.  (See May 1968 and November 1972 audiometric examinations).  The Veteran's left ear showed auditory thresholds of 15 decibels in 500-4000 Hertz. 

Post-service private and VA medical evidence shows that the Veteran currently has  right and left ear hearing loss disabilities for VA compensation purposes.  38 C.F.R. § 3.385.  (See September 2008 VA audiological examination report reflecting that the Veteran exhibited right and left ear hearing loss of 40 and 45 decibels at 2000 Hertz, respectively).  In September 2008, a VA examiner examined the Veteran to determine, in part, the etiology of his right and left ear hearing loss disabilities.  After a review of the Veteran's in-service history and treatment records, which are consistent with that previously reported herein, the examiner concluded, that the Veteran's hearing loss was not caused by or a result of noise exposure in the military.  The VA examiner reasoned that while it was likely that the Veteran's hearing loss noted at the early and mid-September auditory evaluations was temporary and that it improved by the time he separated from service, as evidenced by hearing thresholds seen at his November 1972 separation audiological examination.  (See September 2008 VA audiological examination).  

In contrast to the September 2008 VA's examiner's opinion is a November 2012 report, prepared by A. M. G., M. D., MPH.  Dr. A. M. G. related that the medical evidence of record indicated that the Veteran suffered from in-service acoustic trauma that resulted in a significant threshold shift in his right ear that appeared to improve at discharge.  Dr. A. M. G. reasoned that while permanent hearing degeneration could occur in the setting of repeated noise exposure, such as that experienced by the Veteran during military service, and that hearing loss usually developed over a period of several years.  Dr. A. M. G., opined, in part, that it was at least as likely as not that the Veteran's service-related noise exposure was a significant contributory factor in the development of his hearing loss.  The Board finds Dr. A. M.G.'s opinion to be consistent with the Veteran's STRs, which, as noted above, show that he entered service with a slight right ear hearing loss disability that increased to the point that he met the criteria for a right ear hearing loss disability as defined by VA regulations in early and mid and September 1970 and late October 1970.  While the Veteran's right ear hearing loss disability no longer met the criteria for a VA hearing loss disability under VA regulations at audiological examinations, performed in September 1971 and November 1972, these results were still higher at 1000 and 2000 Hertz in 1972, when compared to those at service entrance in May 1968.  In addition, the Veteran's left ear showed an increase in auditory thresholds at 2000 Hertz from 20 decibels at service entrance in 1968 to 25 decibels at a September 1971 audiological examination.  

As the record shows evidence of in-service acoustic trauma, and contains an opinion by a physician expressing her medical belief that permanent hearing degeneration could occur in the setting of repeated noise exposure, such as that experienced by the Veteran during military service, and that hearing loss usually developed over a period of several years, as well as evidence that the Veteran's hearing loss of the right ear increased in severity during military service such that his November 1972 discharge audiological examination yielded audiometric results that were higher at 1000 and 2000 Hertz, when compared to those at service entrance in May 1968, the Board finds that at the very least, the evidence is in equipoise in that the Veteran's preexisting right ear hearing loss disability was permanently aggravated by military service, and the benefit of the doubt belongs to the Veteran.  

In addition, the Board finds that although auditory thresholds of the left ear decreased at 500-4000 Hertz at service separation in 1972 when compared to those at service entrance in 1968, the Board notes that the Veteran is service-connected for tinnitus.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Thus, in view of the Board's finding that the Veteran's preexisting right ear hearing loss disability permanently increased as a result of his in-service exposure to acoustic trauma and the fact that service connection for tinnitus has already been established, the Board will also resolve the benefit of the doubt in favor of the Veteran as the law requires and it will grant service connection for a left ear hearing loss disability.  38 C.F.R. § 3.102. 

(ii) Bilateral foot disability 

The Veteran contends that he currently has a bilateral foot disability that had its initial onset during basic training.  He maintains that during service, he was prescribed arch supports for his shoes.  (See VA Form 9, dated and signed by the Veteran in November 2009). 

The threshold question to be answered is whether the Veteran currently has a bilateral foot disability.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether it is etiologically linked to his period of active military service.  The Board finds that because the preponderance of the competent evidence of record does not establish a current diagnosis of a bilateral foot disability, the claim will be denied.

As to the Veteran's contention that he currently has a bilateral foot disability, the Board has determined that he is not medically qualified to render such an opinion. In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2012).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran, is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having a bilateral foot disorder or, if found to be present, relate it to his period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed bilateral foot disorder to be of no probative value. 

The Veteran's service treatment records show that at service separation in November 1972, the examining physician noted that the Veteran had some arch pain in basic training.  The Veteran's feet were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had "foot trouble."  

Post-service private treatment and examination reports, dated from 1999 to 2012, reflect that the Veteran was seen for nail care and dry feet in October 2007 and March and July 2008.  In March 2008, the Veteran complained of decreased circulation in the left foot.  The examining clinician entered an assessment, in part, of peripheral vascular disease (PVD).  A diagnosis of a separate orthopedic foot disability was not recorded at that time.  Thereafter, in September 2004 and November 2008, examinations of the feet were normal.  The Veteran was not found to have had any bilateral foot disorder.  (See VA treatment reports, dated in September 2004 and November 2008).  Simply put, aside from the complaints of dry feet and a clinical finding of decreased circulation of the left foot that was attributed to an unassociated vascular disorder, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a separate orthopedic bilateral foot disorder, nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed bilateral foot disability in October 2008.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have a bilateral foot disorder. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Clearly the competent medical evidence of record is negative for a bilateral knee disorder.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has a bilateral foot disorder and the claim must be denied on that basis. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a right ear hearing loss disability is granted.

Service connection for a left ear hearing loss disability is granted. 

Service connection for a bilateral foot disability is denied.


REMAND

The Board regrets having to delay adjudication of the Veteran's claim for service connection for a low back disability.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  Specifically, to outstanding Social Security Administration records and to obtain an additional VA spine examination with an opinion to determine the etiology of any currently present low back disability.

(i) SSA records

The Board notes that the Veteran is in receipt of SSA disability benefits as a result of osteoarthritis and a non-service-connected cardiovascular disorder.  (See May 2002 M. A. P., M. D. and December 2008 VA spine examination).  As the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, the outstanding SSA records might be relevant to the issue of entitlement to service connection for a low back disability.  Thus, they are potentially relevant to this issue and should be secured on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

(ii) VA examination

The Veteran seeks service connection for a low back disability.  He contends that he aggravated his preexisting low back disability while lifting a welding cable during military service.  He maintains that he sought treatment for his low back at a base hospital.  (See December 2008 VA spine examination report).  

The Veteran's STRs show that his spine was evaluated as "normal" at service entrance in May 1968.  On a Report of Medical History, dated in May 1968, the examining clinician noted that the Veteran had reported injuring his back lifting.  The examiner noted that the Veteran reported experienced minor symptoms and that a work-up of the back in May 1968, to include x-rays and a physical evaluation, were negative for any back pathology.  In early June 1971, the Veteran was noted to have had a lipoma on the right sacral area of his lumbar spine.  In early to mid-August 1971, the Veteran complained of low back pain that radiated into his right leg and increased when he bent forward.  Upon physical evaluation in early August 1971, the Veteran was mildly tender at the right sacroiliac joint.  The examining clinician entered a diagnosis of mild sprain.  Upon physical evaluation in mid-August 1971, the Veteran was found to have had a questionable pinprick in the L4 dermatome of the right lateral thigh.  X-rays of the lumbar spine were normal.  The examining clinician entered an impression of rule out disc disease.  In late August 1971, the Veteran indicated that he had had low back pain for the previous six (6) months.  He denied any specific injury to the low back.  He related that he had pain that radiated down into his right leg.  A physical evaluation of the low back was positive for tenderness proximal to the right sacroiliac joint, dorsal rounding and heavy body weight.  

In late September 1971, the Veteran was seen at the orthopedic clinic.  At that time, the examiner noted that the Veteran had experienced intermittent right lower back pain for the past several years.  The examiner noted that the Veteran had sustained two (2) pre-service injuries to his low back.  The Veteran indicated that prior to service, a local physician and orthopedic consultant had treated him for a muscle strain of the low back after he experienced a sudden onset of low back pain from having lifted a 600 pound door.  The Veteran reported that his low back discomfort reoccurred after he was involved in a pre-service motor vehicle accident.  After a physical evaluation of the Veteran's low back in September 1971, the examining clinician entered a diagnosis of chronic lumbar muscle strain.  The Veteran was instructed to continue with his weight loss and was prescribed medication.  The examiner stated that removal of the Veteran's lipoma [of the low back] would not have any beneficial effect at that time.  The Veteran returned to the orthopedic clinic in early October 1971.  He stated that he had complete relief of his back symptoms while on medication.  A November 1972 service discharge examination report reflects that the Veteran's low back was evaluated as "normal."  In the Notes section of the report, the examiner noted that the Veteran had occasional back pain every two (2) to three (3) months.  On an accompanying Report of Medical History, the Veteran indicated that he had had recurrent back pain.  He described his overall health as good."  

In December 2008, VA examined the Veteran to determine the etiology of his low back disability.  After a claims file review, which included a recitation of the Veteran's low back history, to include the history of his two (2) pre-service low back injuries, and a physical evaluation of the lumbar spine, the VA examiner diagnosed the Veteran with chronic low back pain that was associated with a previous diagnosis of degenerative joint disease.  The VA examiner provided the following opinion as to the etiology of the Veteran's low back disability, "[h]is current back condition is most likely due to his prior back injuries and his current morbid obesity.  I therefore cannot resolve this issue without mere speculation." The Board finds this opinion inadequate for several reasons.  First, the VA examiner denied the Veteran's claim on an aggravation basis.  The Board finds that the Veteran's claim is not one based on aggravation, but on a direct incurrence basis.  The Veteran was noted to have injured his back prior to service entrance, however, a work-up of his back in 1968, to include x-rays and a physical evaluation, were negative for any back pathology.  The Veteran's spine was evaluated as "normal" at service entrance.  Thus, in the absence of any low back pathology at service entrance in 1968, the Board finds that the Veteran is presumed sound at least with respect to his spine.  Therefore, the Board finds that the Veteran should be afforded another VA spine examination with an opinion that addresses the direct incurrence component of his claim for service connection for a low back disability.  

The Board also finds the December 2008 VA examination inadequate because it is unclear as to the exact diagnosis of the Veteran's current low back disability.  In this regard, although X-rays of the Veteran's lumbar spine, performed in December 2008, revealed age-related multi-level degenerative bony/disc disease without evidence of any fracture, subluxation, bone destruction, soft tissue abnormality or spondylolysis, the impression was "[n]o acute abnormality." The VA examiner diagnosed the Veteran with chronic low back pain.  This is insufficient because the "diagnosis" of low back pain does not necessarily mean that the Veteran has a disability that may be service-connected.  See Sanchez-Benitez, 13 Vet. App. at 282, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d at 1356 (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  And the X-ray report, while finding "no acute abnormality," did otherwise indicate the presence of some age-related degeneration.  Thus, the Board finds that the Veteran should be afforded another VA spine examination to determine the exact diagnosis(es) with respect to the his low back.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should attempt to obtain and associate with the claims file all SSA records for the Veteran, to include any records regarding any claim made by the Veteran and any medical records relied upon to make any decision.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  Schedule the Veteran for a spine examination by an appropriate medical specialist to determine the nature and extent of any currently present low back disability(ies).  The following considerations will govern the examination: 

a. The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that any currently diagnosed low back disability(ies) is causally related to active military service, or whether arthritis of the low back was manifested to a compensable degree within a year of discharge from active military service in January 1973.  

In stating his or her opinion, the examiner must state the medical basis for any opinion expressed, including, but not limited to, clinical notations of chronic lumbar strain in September 1971; October 1971 service treatment report showing that the Veteran reported having a complete relief of his low back symptoms with medication; November 1972 service separation examination report showing that the Veteran's spine was evaluated as "normal" and, (ii) X-ray evidence of age-related multi-level degenerative bond/disc disease in December 2008.

A complete rationale must be provided for all opinions expressed. 

If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 38 (2010). 
3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim for service connection for a low back disorder.  The consequences for failure to report for a VA examination without good cause may include rating the claim on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action. 

5.  Thereafter, the RO/AMC should re-adjudicate the Veteran's claim for service connection for a low back disorder in light of all of the evidence of record. 

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


